DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 17 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses a slurry composition (claim 1) comprising:(a) an electrochemically active material (claim 1); and (b) a binder (claim 1) comprising: (i) a polymer comprising a fluoropolymer dispersed in an organic medium (claim 1); and (ii) a polymer comprising an addition polymer (claim 10) comprising constitutional units comprising residue of a heterocyclic group-containing ethylenically unsaturated monomer (claim 17).
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16-18 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses wherein the addition polymer comprises constitutional units comprising residues of an epoxy functional ethylenically unsaturated monomer (claim 18) and methyl (meth)acrylate (claim 16).
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, and 16-18 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because beta-hydroxy functional acid (16/629,124; claim 18) is the compound having a functional group reactive with the heterocyclic group that is grafted on to the addition polymer by reaction with the heterocyclic group.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, and 16-18 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because beta-hydroxy functional acid (16/629,124; claim 18) comprises hydroxyl and carboxylic acid.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 17 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses wherein the organic medium having an evaporation rate of less than 10 g/min m2, at the dissolution temperature of the fluoropolymer dispersed in the organic medium (claim 1).
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 25 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses wherein the organic medium has an evaporation rate greater than 80 g/min m2, at 180°C (claim 25).
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 26 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses wherein the organic medium comprises butyl pyrrolidone, trialkylphosphate, 1,2,3-triacetoxypropane, 3-methoxy-N,N- dimethylpropanamide, ethyl acetoacetate, gamma-butyrolactone, propylene glycol methyl ether, or combinations thereof (claim 26).
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 27 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses wherein the organic medium comprises a primary solvent comprising trialkylphosphate and a co-solvent (claim 27).
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 19 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses wherein the addition polymer (claim 10) is prepared by conventional free radical initiated solution polymerization of a mixture of ethylenically unsaturated monomers comprising at least one heterocyclic group-containing ethylenically unsaturated monomer (claim 17) dissolved in a second organic medium (claim 19).
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 19-20 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses wherein the second organic medium used to prepare the addition polymer is the same as the organic medium of the slurry composition (claim 20).
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 33 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses wherein the slurry is substantially free of isophorone (claim 33).
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 34 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses wherein the slurry is substantially free of N- methyl-2-pyrrolidone (claim 34).
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 28 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses wherein the slurry further comprises (c) an electrically conductive agent (claim 28).
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, and 28-29 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses wherein the electrically conductive agent comprises graphite, acetylene black, furnace black, graphene, carbon nanotubes, or combinations thereof (claim 29).
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 17, 28, and 30 of copending Application No. 16/629,124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,124 discloses wherein the electrically conductive agent comprises conductive carbon material having a surface area of 100 m2/g to 1000 m2/g (claim 30).
Claims 5, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, and 16-18 of copending Application No. 16/629,124 in view of Okubu (JP 2013084351 A2) (patent publication and English machine translation, contained in one document, provided in the IDS dated 1/7/2020). 
Regarding claim 5, 16/629,124 discloses all the limitations of the slurry composition above but does not disclose wherein the addition polymer comprises constitutional units comprising 0.1% to 50% by weight of the residue of the epoxy functional ethylenically unsaturated monomer, and 1% to 90% by weight of the residue of methyl (meth)acrylate, the % by weight based on the total weight of the addition polymer.
Okubu teaches a slurry composition (machine translation; [0098]) wherein the addition polymer comprises constitutional units comprising 1% by weight of the residue of the epoxy functional ethylenically unsaturated monomer (machine translation; [0093]; 1 part glycidyl methacrylate) which is within the claimed range of 0.1% to 50%, and 30% by weight of the residue of methyl (meth)acrylate (machine translation; [0093]; 30 parts methyl methacrylate) which is within the claimed range of 1% to 90%, the % by weight based on the total weight of the addition polymer.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the amount of the residue of the epoxy functional ethylenically unsaturated monomer and the amount of the residue of methyl (meth)acrylate taught in Okubu in the slurry composition of 16/629,124 because they are known amounts suitable for the intended purpose of forming a slurry composition and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, 16/629,124 discloses all of the limitations of the slurry composition above but does not disclose wherein the compound having a functional group reactive with the heterocyclic group comprises an aromatic compound.
Okubu teaches a slurry composition (machine translation; [0098]) comprising a binder (machine translation; [0093], [0098]) comprising a polymer comprising an addition polymer (machine translation; [0093]) wherein the addition polymer comprises at least one heterocyclic group (machine translation; [0093]; glycidyl methacrylate), and a compound having a functional group reactive with the heterocyclic group is grafted onto the addition polymer by reaction with the heterocyclic group (machine translation; [0093]; styrene or acrylamido-2-methylpropanesulfonic acid (AMPS)), wherein the compound having a functional group reactive with the heterocyclic group comprises an aromatic compound (machine translation; [0093]; styrene).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the compound of Okubu in the slurry composition of 16/629,124 because it is a known compound suitable for the intended purpose of reacting with a heterocyclic group and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 17, 16/629,124 discloses all of the limitations of the slurry composition above but does not disclose wherein the slurry composition further comprises a second addition polymer free heterocyclic groups.
Okubu teaches a slurry composition (machine translation; [0098]) comprising a binder (machine translation; [0093], [0098]) wherein the slurry composition further comprises a second addition polymer free of heterocyclic groups (machine translation; [0091], [0093], [0098]; butyl acrylate).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the second addition polymer of Okubu with the slurry composition of 16/629,124 because it is a known addition polymer suitable for the intended purpose of forming a composition slurry and the skilled artisan would have a reasonable expectation of success in doing so.
Claims 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, and 16-17 of copending Application No. 16/629,124 in view of Yoon et al. (KR 2017050078 A) (utilizing US 20180114988 A1 as the English language equivalent).
Regarding claim 6, 16/629,124 discloses all the limitations of the slurry composition above but does not disclose wherein the addition polymer comprises constitutional units comprising the residue of vinyl pyrrolidone and methyl (meth)acrylate.
Yoon teaches a slurry composition [0123] comprising: a binder comprising a polymer comprising an addition polymer (Table 1; Example A4; N-vinyl-2-pyrrolidone and methyl methacrylate), wherein the additional polymer comprises constitutional units comprising the residues of vinyl pyrrolidone and methyl (meth)acrylate (Table 1; Example A4; N-vinyl-2-pyrrolidone and methyl methacrylate).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the addition polymer of Yoon in the slurry composition of 16/629,124 because it is a known addition polymer suitable for the intended purpose of forming a slurry composition comprising an electrochemically active material and the skilled artisan would have a reasonable expectation of success in doing so. 
Regarding claim 7, modified 16/629,124 discloses all the limitations of the slurry composition above and further discloses wherein the addition polymer comprises constitutional units comprising 40% by weight of the residue of vinyl pyrrolidone (Yoon; Table 1; Example A4; 40 parts VP) which is within the claimed range of 1% to 99% and 10% by weight of the residue of methyl (meth)acrylate (Yoon; Table 1; Example A4; 10 parts MMA) which is within the claimed range of 1% to 99%, the % by weight based on the total weight of the addition polymer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, 20, and 23 of copending Application No. 16/629,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,203 discloses a slurry composition (claim 1) comprising:(a) an electrochemically active material (claim 4); and (b) a binder (claim 1) comprising: (i) a polymer comprising a fluoropolymer dispersed in an organic medium (claim 23); and (ii) a polymer comprising an addition polymer (claim 15) comprising constitutional units comprising residue of a heterocyclic group-containing ethylenically unsaturated monomer (claim 20).
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15 and 19-20 of copending Application No. 16/629,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,203 discloses wherein the addition polymer comprises constitutional units comprising residues of an epoxy functional ethylenically unsaturated monomer (claim 20) and methyl (meth)acrylate (claim 19).
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, and 20-21 of copending Application No. 16/629,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because beta-hydroxy functional acid (16/629,203; claim 21) is the compound having a functional group reactive with the heterocyclic group that is grafted on to the addition polymer by reaction with the heterocyclic group.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, and 20-21of copending Application No. 16/629,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because beta-hydroxy functional acid (16/629,203; claim 21) comprises hydroxyl and carboxylic acid.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, 20, and 23-24 of copending Application No. 16/629,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,203 discloses wherein the organic medium having an evaporation rate of less than 10 g/min m2, at the dissolution temperature of the fluoropolymer dispersed in the organic medium (claim 24).
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, 20, and 26 of copending Application No. 16/629,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,203 discloses wherein the slurry is substantially free of isophorone (claim 26).
Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, 20, and 27 of copending Application No. 16/629,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,203 discloses wherein the slurry is substantially free of N- methyl-2-pyrrolidone (claim 27).
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 15, and 20 of copending Application No. 16/629,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,203 discloses wherein the slurry further comprises (c) an electrically conductive agent (claim 1).
Claim 21 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 15, and 20 of copending Application No. 16/629,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,203 discloses wherein the electrically conductive agent comprises graphite (claim 10).
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 15, and 20 of copending Application No. 16/629,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/629,203 discloses wherein the electrically conductive agent comprises conductive carbon material having a surface area of 100 m2/g to 1000 m2/g (claim 1).
Claims 5, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 15, and 20 of copending Application No. 16/629,203 in view of Okubu (JP 2013084351 A2) (patent publication and English machine translation, contained in one document, provided in the IDS dated 1/7/2020). 
Regarding claim 5, 16/629,203 discloses all the limitations of the slurry composition above but does not disclose wherein the addition polymer comprises constitutional units comprising 0.1% to 50% by weight of the residue of the epoxy functional ethylenically unsaturated monomer, and 1% to 90% by weight of the residue of methyl (meth)acrylate, the % by weight based on the total weight of the addition polymer.
Okubu teaches a slurry composition (machine translation; [0098]) wherein the addition polymer comprises constitutional units comprising 1% by weight of the residue of the epoxy functional ethylenically unsaturated monomer (machine translation; [0093]; 1 part glycidyl methacrylate) which is within the claimed range of 0.1% to 50%, and 30% by weight of the residue of methyl (meth)acrylate (machine translation; [0093]; 30 parts methyl methacrylate) which is within the claimed range of 1% to 90%, the % by weight based on the total weight of the addition polymer.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the amount of the residue of the epoxy functional ethylenically unsaturated monomer and the amount of the residue of methyl (meth)acrylate taught in Okubu in the slurry composition of 16/629,124 because they are known amounts suitable for the intended purpose of forming a slurry composition and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, 16/629,124 discloses all of the limitations of the slurry composition above but does not disclose wherein the compound having a functional group reactive with the heterocyclic group comprises an aromatic compound.
Okubu teaches a slurry composition (machine translation; [0098]) comprising a binder (machine translation; [0093], [0098]) comprising a polymer comprising an addition polymer (machine translation; [0093]) wherein the addition polymer comprises at least one heterocyclic group (machine translation; [0093]; glycidyl methacrylate), and a compound having a functional group reactive with the heterocyclic group is grafted onto the addition polymer by reaction with the heterocyclic group (machine translation; [0093]; styrene or acrylamido-2-methylpropanesulfonic acid (AMPS)), wherein the compound having a functional group reactive with the heterocyclic group comprises an aromatic compound (machine translation; [0093]; styrene).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the compound of Okubu in the slurry composition of 16/629,203 because it is a known compound suitable for the intended purpose of reacting with a heterocyclic group and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 17, 16/629,203 discloses all of the limitations of the slurry composition above but does not disclose wherein the slurry composition further comprises a second addition polymer free heterocyclic groups.
Okubu teaches a slurry composition (machine translation; [0098]) comprising a binder (machine translation; [0093], [0098]) wherein the slurry composition further comprises a second addition polymer free of heterocyclic groups (machine translation; [0091], [0093], [0098]; butyl acrylate).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the second addition polymer of Okubu with the slurry composition of 16/629,203 because it is a known addition polymer suitable for the intended purpose of forming a composition slurry and the skilled artisan would have a reasonable expectation of success in doing so.
Claims 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 15, and 20 of copending Application No. 16/629,203 in view of Yoon et al. (KR 2017050078 A) (utilizing US 20180114988 A1 as the English language equivalent).
Regarding claim 6, 16/629,203 discloses all the limitations of the slurry composition above but does not disclose wherein the addition polymer comprises constitutional units comprising the residue of vinyl pyrrolidone and methyl (meth)acrylate.
Yoon teaches a slurry composition [0123] comprising: a binder comprising a polymer comprising an addition polymer (Table 1; Example A4; N-vinyl-2-pyrrolidone and methyl methacrylate), wherein the additional polymer comprises constitutional units comprising the residues of vinyl pyrrolidone and methyl (meth)acrylate (Table 1; Example A4; N-vinyl-2-pyrrolidone and methyl methacrylate).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the addition polymer of Yoon in the slurry composition of 16/629,203 because it is a known addition polymer suitable for the intended purpose of forming a slurry composition comprising an electrochemically active material and the skilled artisan would have a reasonable expectation of success in doing so. 
Regarding claim 7, modified 16/629,203 discloses all the limitations of the slurry composition above and further discloses wherein the addition polymer comprises constitutional units comprising 40% by weight of the residue of vinyl pyrrolidone (Yoon; Table 1; Example A4; 40 parts VP) which is within the claimed range of 1% to 99% and 10% by weight of the residue of methyl (meth)acrylate (Yoon; Table 1; Example A4; 10 parts MMA) which is within the claimed range of 1% to 99%, the % by weight based on the total weight of the addition polymer.
Claims 12-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 15, and 20 of copending Application No. 16/629,203 in view of claims 1, 4, 15, 17, 19-20, 25-27 of copending Application No. 16/629,124. 
Regarding claim 12, 16/629,203 discloses all the limitations of the slurry composition above but does not disclose wherein the organic medium has an evaporation rate greater than 80 g/min m2, at 180°C.
16/629,124 teaches a slurry composition (claim 1) wherein the organic medium has an evaporation rate greater than 80 g/min m2, at 180°C (claim 25).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the evaporation rate of 16/629,124 for the organic medium of 16/629,203 because it is a known evaporation rate suitable for the intended purpose of forming an electrochemical device and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, modified 16/629,203 discloses all the limitations of the slurry composition above but does not disclose wherein the organic medium comprises butyl pyrrolidone, trialkylphosphate, 1,2,3-triacetoxypropane, 3-methoxy-N,N- dimethylpropanamide, ethyl acetoacetate, gamma-butyrolactone, propylene glycol methyl ether, or combinations thereof.
16/629,124 teaches a slurry composition (claim 1) wherein the organic medium comprises butyl pyrrolidone, trialkylphosphate, 1,2,3-triacetoxypropane, 3-methoxy-N,N- dimethylpropanamide, ethyl acetoacetate, gamma-butyrolactone, propylene glycol methyl ether, or combinations thereof (claim 26).
. It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the organic medium of 16/629,124 for the organic medium of 16/629,203 because it is a known organic medium suitable for the intended purpose of forming an electrochemical device and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 14, modified 16/629,203 discloses all the limitations of the slurry composition above but does not disclose wherein the organic medium comprises a primary solvent comprising trialkylphosphate and a co-solvent.
16/629,124 teaches a slurry composition (claim 1) wherein the organic medium comprises a primary solvent comprising trialkylphosphate and a co-solvent (claim 27).
. It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the organic medium of 16/629,124 for the organic medium of 16/629,203 because it is a known organic medium suitable for the intended purpose of forming an electrochemical device and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 15, modified 16/629,203 discloses all the limitations of the slurry composition above but does not disclose wherein the addition polymer is prepared by conventional free radical initiated solution polymerization of a mixture of ethylenically unsaturated monomers comprising at least one heterocyclic group-containing ethylenically unsaturated monomer dissolved in a second organic medium.
16/629,124 teaches a slurry composition (claim 1) wherein the addition polymer (claim 10) is prepared by conventional free radical initiated solution polymerization of a mixture of ethylenically unsaturated monomers comprising at least one heterocyclic group-containing ethylenically unsaturated monomer (claim 17) dissolved in a second organic medium (claim 19).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare the addition polymer of 16/629,203 using the technique taught in 16/629,124  because it is a known technique suitable for the intended purpose of forming an addition polymer and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 16, modified 16/629,203 discloses all the limitations of the slurry composition above and further discloses wherein the second organic medium used to prepare the addition polymer is the same as the organic medium of the slurry composition (16/629,124; claim 20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6, “comprising the residue of a heterocyclic group-containing ethylenically unsaturated monomer” should be changed to read “comprising a residue of a heterocyclic group-containing ethylenically unsaturated monomer” due to a lack of antecedent basis per [0014] of the instant specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 8-10, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okubu (JP 2013084351 A2) (patent publication and English machine translation, contained in one document, provided in the IDS dated 1/7/2020).
Regarding claim 1, Okubu discloses a slurry composition (machine translation; [0098]) comprising: (a) an electrochemically active material (machine translation; [0098]; LiNO2); and (b) a binder comprising: (i) a polymer comprising a fluoropolymer (machine translation; [0091], [0098]; production of (a1) particulate fluoropolymer) dispersed in an organic medium (machine translation; [0067], [0098]; (a1) particulate fluoropolymer mixed in a dispersant comprising carboxymethylcellulose aqueous solution, wherein the aqueous solution can further comprise an organic solvent); and (ii) a polymer comprising an addition polymer comprising constitutional units comprising residue of a heterocyclic group-containing ethylenically unsaturated monomer (machine translation; [0093], [0098]; production of (b1) particulate acrylic polymer; methyl methacrylate and glycidyl methacrylate).
Regarding claim 4, Okubu discloses all of the limitations of the slurry composition above and further discloses wherein the addition polymer comprises constitutional units comprising residues of an epoxy functional ethylenically unsaturated monomer and methyl (meth)acrylate (machine translation; [0093]; production of (b1) particulate acrylic polymer; methyl methacrylate and glycidyl methacrylate).
Regarding claim 5, Okubu discloses all of the limitations of the slurry composition above and further discloses wherein the addition polymer comprises constitutional units comprising 1% by weight of the residue of the epoxy functional ethylenically unsaturated monomer (machine translation; [0093]; 1 part glycidyl methacrylate) which is within the claimed range of 0.1% to 50%, and 30% by weight of the residue of methyl (meth)acrylate (machine translation; [0093]; 30 parts methyl methacrylate) which is within the claimed range of 1% to 90%, the % by weight based on the total weight of the addition polymer.
Regarding claim 8, Okubu discloses all of the limitations of the slurry composition above and further discloses wherein the addition polymer comprises at least one heterocyclic group (machine translation; [0093]; glycidyl methacrylate), and a compound having a functional group reactive with the heterocyclic group is grafted onto the addition polymer by reaction with the heterocyclic group (machine translation; [0093]; styrene or acrylamido-2-methylpropanesulfonic acid (AMPS)).
Regarding claim 9, Okubu discloses all of the limitations of the slurry composition above and further discloses wherein the compound having a functional group reactive with the heterocyclic group comprises an aromatic compound (machine translation; [0093]; styrene).
Regarding claim 10, Okubu discloses all of the limitations of the slurry composition above and further discloses wherein the functional group comprises hydroxyl (machine translation; [0093]; acrylamido-2-methylpropanesulfonic acid (AMPS)).
Regarding claim 17, Okubu discloses all of the limitations of the slurry composition above and further discloses wherein the slurry composition further comprises a second addition polymer free of heterocyclic groups (machine translation; [0091], [0093], [0098]; butyl acrylate).
Regarding claim 18, Okubu discloses all of the limitations of the slurry composition above and further discloses wherein the slurry is substantially free of isophorone (machine translation; [0091], [0093], [0098]).
Regarding claim 19, Okubu discloses all of the limitations of the slurry composition above and further discloses wherein the slurry is substantially free of N- methyl-2-pyrrolidone (machine translation; [0091], [0093], [0098]).
Regarding claim 20, Okubu discloses all of the limitations of the slurry composition above and further discloses wherein the slurry composition further comprising (c) an electrically conductive agent (machine translation; [0098]; acetylene black).
Regarding claim 21, Okubu discloses all of the limitations of the slurry composition above and further discloses wherein the electrically conductive agent comprises acetylene black (machine translation; [0098]).
Regarding claim 22, Okubu discloses all of the limitations of the slurry composition above and further discloses wherein the electrically conductive agent comprises acetylene black (machine translation; [0098]).
Furthermore, since Okubu (machine translation; [0098]) discloses the same electrically conductive agent that is used in the instant specification [0073], the same surface area should be expected. “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Okubu further inherently discloses wherein the electrically conductive agent comprises conductive carbon material having a surface area of 100 m2/g to 1000 m2/g.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okubu (JP 2013084351 A2) (patent publication and English machine translation, contained in one document, provided in the IDS dated 1/7/2020) as applied to claim 1 above, and further in view of Yoon et al. (KR 2017050078 A) (utilizing US 20180114988 A1 as the English language equivalent).
Regarding claim 6, Okubu discloses all the limitations of the slurry composition above but does not disclose wherein the additional polymer comprises constitutional units comprising the residues of vinyl pyrrolidone and methyl (meth)acrylate.
Yoon teaches a slurry composition [0123] comprising: a) an electrochemically active material [0123]; and b) a binder comprising a polymer comprising an addition polymer comprising constitutional units comprising residue of a heterocyclic group-containing ethylenically unsaturated monomer (Table 1; Example A4; N-vinyl-2-pyrrolidone and methyl methacrylate), wherein the additional polymer comprises constitutional units comprising the residues of vinyl pyrrolidone and methyl (meth)acrylate (Table 1; Example A4; N-vinyl-2-pyrrolidone and methyl methacrylate).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the addition polymer of Yoon in lieu of the addition polymer of Okubu because it is a known addition polymer suitable for the intended purpose of forming a slurry composition comprising an electrochemically active material and the skilled artisan would have a reasonable expectation of success in doing so. 
Regarding claim 7, modified Okubu discloses all the limitations of the slurry composition above and further discloses wherein the addition polymer comprises constitutional units comprising 40% by weight of the residue of vinyl pyrrolidone (Yoon; Table 1; Example A4; 40 parts VP) which is within the claimed range of 1% to 99% and 10% by weight of the residue of methyl (meth)acrylate (Yoon; Table 1; Example A4; 10 parts MMA) which is within the claimed range of 1% to 99%, the % by weight based on the total weight of the addition polymer.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okubu (JP 2013084351 A2) (patent publication and English machine translation, contained in one document, provided in the IDS dated 1/7/2020) as applied to claim 1 above, and further in view of Zhou (CN 106299379 A) (English machine translation previously provided).
Regarding claim 11, Okubu discloses all the limitations of the slurry composition above and further teaches wherein the dispersant comprising the organic medium is not particularly limited as long as it can be dissolved in a solvent (machine translation; [0071]).
Okubu does not disclose wherein the organic medium has an evaporation rate of less than 10 g/min m2, at the dissolution temperature of fluoropolymer in the organic medium.  
Zhou teaches a slurry composition (machine translation; [0031]) comprising:(a) an electrochemically active material (machine translation; [0032]; lithium iron phosphate); and (b) a binder comprising: a polymer comprising a fluoropolymer (machine translation; [0032]; polyvinylidene fluoride) dispersed in an organic medium (machine translation; [0030], [0034]; trimethyl phosphate) because it has low viscosity, good chemical and thermal stability, high polarity and volatility, is less harmful to the environment, less expensive and has a lower boiling point (machine translation; [0005]-[0007]).
Zhou further teaches wherein the method of making the slurry composition comprises, in-part, mixing trimethyl phosphate and polvinylidene fluoride polymer (machine translation; [0030], [0032], & [0034]).
The instant specification discloses wherein the method of making the slurry composition comprises, in-part, mixing triethyl phosphate and polvinylidene fluoride polymer [0107].
Given that the composition of the instant invention is similar as the composition of modified Okubu in view of Zhou, then a similar evaporation rate would be expected when put under the conditions as claimed to include “wherein the organic medium has an evaporation rate of less than 10 g/min m2, at the dissolution temperature of fluoropolymer in the organic medium.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the trimethyl phosphate of Zhou to the organic medium of Okubu such that the organic medium of Okubu has the claimed evaporation rate because the slurry composition of Okubu in view of Zhou and the slurry composition of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 12, Okubu discloses all the limitations of the slurry composition above and further teaches wherein the dispersant comprising the organic medium is not particularly limited as long as it can be dissolved in a solvent (machine translation; [0071]).
Okubu does not disclose wherein the organic medium has an evaporation rate greater than 80 g/min m2, at 180ºC
Zhou teaches a slurry composition (machine translation; [0031]) comprising:(a) an electrochemically active material (machine translation; [0032]; lithium iron phosphate); and (b) a binder comprising: a polymer comprising a fluoropolymer (machine translation; [0032]; polyvinylidene fluoride) dispersed in an organic medium (machine translation; [0030], [0034]; trimethyl phosphate) because it has low viscosity, good chemical and thermal stability, high polarity and volatility, is less harmful to the environment, less expensive and has a lower boiling point (machine translation; [0005]-[0007]).
Zhou further teaches wherein the method of making the slurry composition comprises, in-part, mixing trimethyl phosphate and polvinylidene fluoride polymer (machine translation; [0030], [0032], & [0034]).
The instant specification discloses wherein the method of making the slurry composition comprises, in-part, mixing triethyl phosphate and polvinylidene fluoride polymer [0107].
Given that the composition of the instant invention is similar as the composition of modified Okubu in view of Zhou, then a similar evaporation rate would be expected when put under the conditions as claimed to include “wherein the organic medium has an evaporation rate greater than 80 g/min m2, at 180°C.”
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the trimethyl phosphate of Zhou to the organic medium of Okubu such that the organic medium of Okubu has the claimed evaporation rate because the slurry composition of Okubu in view of Zhou and the slurry composition of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, Okubu discloses all the limitations of the slurry composition above and further teaches wherein the dispersant comprising the organic medium is not particularly limited as long as it can be dissolved in a solvent (machine translation; [0071]).
Okubu does not disclose wherein the organic medium comprises butyl pyrrolidone, trialkylphosphate, 1,2,3-triacetoxypropane, 3-methoxy-N,N- dimethylpropanamide, ethyl acetoacetate, gamma-butyrolactone, propylene glycol methyl ether, or combinations thereof.
Zhou teaches a slurry composition (machine translation; [0031]) comprising:(a) an electrochemically active material (machine translation; [0032]; lithium iron phosphate); and (b) a binder comprising: a polymer comprising a fluoropolymer (machine translation; [0032]; polyvinylidene fluoride) dispersed in an organic medium (machine translation; [0030], [0034]; trimethyl phosphate) because it has low viscosity, good chemical and thermal stability, high polarity and volatility, is less harmful to the environment, less expensive and has a lower boiling point (machine translation; [0005]-[0007]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the trimethyl phosphate of Zhou to the organic medium of Okubu because it has low viscosity, good chemical and thermal stability, high polarity and volatility, is less harmful to the environment, less expensive and has a lower boiling point and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 14, Okubu discloses all the limitations of the slurry composition above and further discloses wherein the organic medium comprises a co-solvent (machine translation; [0067], [0098]; an aqueous solution, wherein the aqueous solution can further comprise an organic solvent). 
Okubu further teaches wherein a dispersant comprising the organic medium is not particularly limited as long as it can be dissolved in a solvent (machine translation; [0071]).
Okubu does not disclose wherein the organic medium comprises a primary solvent comprising trialkylphosphate. 
Zhou teaches a slurry composition (machine translation; [0031]) comprising: (a) an electrochemically active material (machine translation; [0032]; lithium iron phosphate); and (b) a binder comprising: a polymer comprising a fluoropolymer (machine translation; [0032]; polyvinylidene fluoride) dispersed in an organic medium (machine translation; [0030], [0034]; trimethyl phosphate), wherein the organic medium comprises a primary solvent comprising trialkylphosphate (machine translation; [0030]; trimethyl phosphate) and a co-solvent (machine translation; [0030]; N,N-dimethylacetamide, dimethyl sulfoxide, and tetramethyl urea) because it has low viscosity, good chemical and thermal stability, high polarity and volatility, is less harmful to the environment, less expensive and has a lower boiling point (machine translation; [0005]-[0007]).
It would have been obvious to one of ordinary skill in the art at the time the application was field to add the trimethyl phosphate of Okubu as the primary solvent of Zhou because it has low viscosity, good chemical and thermal stability, high polarity and volatility, is less harmful to the environment, less expensive and has a lower boiling point and the skilled artisan would have a reasonable expectation of success in doing so.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Okubu (JP 2013084351 A2) (patent publication and English machine translation, contained in one document, provided in the IDS dated 1/7/2020) as applied to claim 1 above.
Regarding claim 15, the following limitations are product-by-process limitations: “wherein the addition polymer is prepared by conventional free radical initiated solution polymerization of a mixture of ethylenically unsaturated monomers comprising at least one heterocyclic group-containing ethylenically unsaturated monomer dissolved in a second organic medium.”
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.).  As per [0054]-[0058] and [00105]-[00107] of the instant specification, the aforementioned product-by-process steps will form an addition polymer comprising constitutional units comprising residue of a heterocyclic group-containing ethylenically unsaturated monomer dispersed in a second organic medium and a conventional free radical initiator.  Thus, said product-by-process limitations will be interpreted to mean “wherein the addition polymer comprising the residue of a heterocyclic group-containing ethylenically unsaturated monomer is dispersed in a second organic medium and a conventional free radical initiator.”
Regarding claim 15, Okubu discloses all the limitations of the slurry composition above and further discloses wherein the addition polymer comprising the residue of a heterocyclic group-containing ethylenically unsaturated monomer is dispersed in a second organic medium (Okubu; machine translation; [0067]; [0098]) and a conventional free radical initiator (Okubu; machine translation; [0035]; α'-azobisisobutyronitrile) selected from a list of other initiators.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the conventional free radical initiator from the list of other initiators in Okubu because it is a known initiator suitable for the intended purpose of facilitating a polymerization reaction and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 16, the following limitations are product-by-process limitations: “wherein the second organic medium used to prepare the addition polymer is the same as the organic medium of the slurry composition.”
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.).  As per [00105]-[00107] of the instant specification, the aforementioned product-by-process steps will form a slurry composition comprising the organic medium since ultimately the polymer comprising the fluoropolymer and the polymer comprising the addition polymer are mixed together.  Thus, said product-by-process limitations will be interpreted to mean “wherein the slurry composition comprises the organic medium.”
Regarding claim 16, modified Okubu discloses all the limitations of the slurry composition above and further discloses wherein the slurry composition comprises the organic medium (Okubu; machine translation; [0091]; [0093], & [0098]).

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are, in-part, moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the other arguments, Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
The Applicant first argues on P10 of Applicant’s Remarks that Okubu does not teach or disclose wherein the polymer comprises a fluoropolymer dispersed in an organic medium per claim 1 because Okubu only discloses a waterborne medium (Okubu; machine translation; [0098]).
The Examiner respectfully disagrees.  Okubu discloses a polymer comprising a fluoropolymer (machine translation; [0091], [0098]; production of (a1) particulate fluoropolymer) dispersed in an organic medium (machine translation; [0098]; (a1) particulate fluoropolymer mixed in a dispersant comprising carboxymethylcellulose aqueous solution).  In this instance, carboxymethylcellulose is the organic component to the organic medium.  Furthermore, Okubu teaches wherein the organic medium comprising carboxymethylcellulose aqueous solution can further comprise an organic solvent to improve the drying rate during spray drying (machine translation; [0067], [0098]).
The Applicant next argues on P12 of Applicant’s Remarks that a person of ordinary skill in the art would not have been motivated to modify Okubu with Zhou wherein the organic medium has the claimed evaporation rate of claim 11.  The Applicant’s rationale is based on the fact that the Okubu discloses an aqueous medium whereas the organic medium of Zhou is non-aqueous. 
The Examiner respectfully disagrees.  As stated above, Zhou discloses wherein the organic medium comprises carboxymethylcellulose aqueous solution (machine translation; [0098]) wherein carboxymethylcellulose is the organic component to the organic medium.  Furthermore, Okubu teaches wherein the organic medium comprising carboxymethylcellulose aqueous solution can further comprise an organic solvent to improve the drying rate during spray drying (machine translation; [0067], [0098]).  Additionally, Okubu teaches wherein carboxymethylcellulose is utilized as a dispersant and can be replaced or utilized in combination with another dispersant as long as the dispersant can be dissolved in a solvent (machine translation; [0071].  Thus, it would have been obvious to replace or add the trimethyl phosphate of Zhou because it has low viscosity, good chemical and thermal stability, high polarity and volatility, is less harmful to the environment, less expensive and has a lower boiling point (Zhou; machine translation; [0005]-[0007]). Furthermore, trimethyl phosphate is a known dispersant that readily dissolves in a solvent and thus the skilled artisan would have a reasonable expectation of success of utilizing the trimethyl phosphate of Zhou with the slurry of Okubu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724       

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759